Citation Nr: 9934841	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a schizophrenic 
reaction, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The symptoms attributable to the veteran's service-
connected schizophrenic reaction demonstrated on recent 
examinations are shown to be of a degree that would result in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an increased rating for a service-connected 
schizophrenic reaction, currently rated as 30 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that in the veteran's November 1998 
substantive appeal, the veteran indicated that he disagreed 
with the RO decision because the VA had not received his 
doctor's statement.  By VA letter dated in December 1998, the 
veteran was informed that the RO had not received statements 
or medical evidence from anyone treating him, and he was told 
that if he had additional medical evidence he wished to have 
considered in reference to his appeal, he should provide 
pertinent information to the RO in order for such records to 
be obtained.  There is no further response from the veteran 
on this matter.  

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Historically, the Board notes that service connection was 
established for schizophrenic reaction in an April 1963 
rating decision.  A 100 percent disability evaluation was 
assigned this disorder at that time.  However, in an April 
1964 rating decision, it was found that a reduction was 
warranted in the level of the veteran's service-connected 
psychiatric disability based on findings at that time; a 30 
percent disability evaluation was therefore assigned.  In a 
January 1967 rating decision, it was determined that 
improvement had been shown in the veteran's mental condition, 
and the evaluation assigned his service-connected psychiatric 
disorder was reduced to 10 percent.  Subsequently, in an 
April 1971 rating decision, it was determined that definite 
social and industrial impairment existed due to the veteran's 
nervous condition.  It was determined that a 30 percent 
disability was in order for the veteran's service-connected 
schizophrenic reaction.  In a June 1976 rating decision, the 
assigned disability evaluation was again reduced to 10 
percent; the RO noted, at that time, that the veteran's 
condition had improved considerably, and his schizophrenia 
was noted to be in partial remission.  

The Board notes that in a September 1986 rating decision, the 
veteran was found to be entitled to VA nonservice-connected 
pension benefits on the basis of heart problems which the RO 
determined were of sufficient severity to permanently 
preclude the veteran was obtaining and maintaining some form 
of substantially gainful employment.  

In April 1997, the veteran requested an increased evaluation 
for his service-connected schizophrenia asserting that his 
mental disorder was much worse.  In May 1997, the veteran was 
hospitalized and noted to have multiple medical problems 
including hypertension, chronic obstructive pulmonary disease 
(COPD) and a past history of schizophrenia which was noted to 
have been stable for a long time without medications.  The 
veteran reported that he was living with his cousin up until 
two weeks prior to the admission whereupon he had moved in 
with the mother of one of his children.  Reportedly, the 
veteran had worsening in his short-term memory and 
forgetfulness.  The veteran also reportedly had fixated ideas 
about someone trying to hide his keys.  There were also 
reports by relatives of delusions.  He was described as a 
devoted father and supportive of his children.  Mental status 
examination during the hospitalization revealed a variable 
affect and sad mood.  The veteran indicated that he was 
"stressed out" and hopeless, but not helpless.  The veteran 
had racing thoughts and blocking.  He denied auditory 
hallucinations and visual hallucinations.  He indicated that 
he was staying with a niece for $500 a month.  He denied 
suicidal or homicidal ideation.  The veteran was described as 
oriented.  He scored a 24 out of 30 on mini-mental status 
examination.  He could spell world backwards, and scored zero 
out of three on recall at one minute, three out of three on 
immediate recall, and two out of three at three minutes when 
given six trials to repeat the three objects.  There was no 
sign of psychomotor agitation or retardation.  Eye contact 
was fair.  Speech was mumbling at times.  The veteran was 
able to answer questions well.  Thought process was loose, 
tangential, and illogical at times.  Insight and judgment 
were poor.  During the hospitalization, laboratory tests and 
head CT, obtained to rule out organic causes for acute 
psychoses, were noted to be within normal limits.  The 
veteran's Haldol was subsequently increased.  

The veteran was discharged to his girlfriend's house and he 
indicated that he would be obtaining a three bedroom 
apartment in one week.  On discharge, it was noted that the 
veteran's appearance and behavior were within normal limits.  
However, his insight and judgment remained very little to 
poor.  His speech was intact.  His thought process continued 
to be loose and tangential with occasional blocking.  The 
veteran denied auditory and visual hallucinations.  Affect 
remained within normal limits and motor activity was normal.  
He was oriented, and his memory for immediate and remote 
events was better than his memory for recent events.  The 
discharge diagnoses included Axis I diagnoses of psychoses, 
not otherwise specified, past history of paranoid 
schizophrenia (rule out alcoholic hallucinosis), and past 
history of alcohol dependence by old records remote in 1970s; 
no Axis II diagnosis;  Axis III diagnosis of status post war 
wound to leg, status post myocardial infarction in 1986, 
COPD, and hypertension; Axis IV included psychoses and memory 
problems; and Axis V global assessment of functioning was 
reported to be 40.

Based on the report of this hospitalization, the RO, in a 
September 1997 rating decision, determined that a 30 percent 
disability evaluation was in order for the veteran's service-
connected schizophrenic reaction.  

During a December 1997 VA examination, the veteran reported 
that he was single, lived in his van, had no place of 
residence, and was unemployed.  He reported currently having 
no difficulty with hallucinations, paranoia, delusional 
thoughts, homicidal thoughts, suicidal thoughts, obsessions, 
or depressed mood.  The examiner indicated that the veteran 
had no specific ideas of reference or any other psychotic 
positive symptoms that he could elicit.  The veteran stated 
that although he did have significant difficulty with 
hallucinations that lasted for significantly longer than one 
year in the past, he had not been in any treatment for the 
previous 10 years.  He denied any current difficulties 
otherwise and stated that he had had some difficulty with 
forgetfulness and short-term memory problems.  He did not 
report that he was on any medication for his psychiatric 
illness at the time.  With regard to his social history, it 
was noted that the veteran was twice divorced, and that he 
had nine children.  He indicated that he was currently 
responsible for two of them.  He indicated that he was 
unemployed and that he occasionally did a few small odd jobs 
for a little bit of cash to buy items such as gas.  He stated 
that his longest period of employment was one year at Naval 
Avionics and he reported that he owned his own lawn 
maintenance business for about a year and a half.  

Upon mental status examination, the veteran was noted to be 
mildly disheveled in appearance, agreeable, and cooperative.  
His speech and behavior were noted to be unremarkable, his 
mood was "very good," and his affect was slightly 
constricted, but otherwise range appropriate.  The examiner 
indicated the veteran's thoughts were logical and sequential.  
The veteran was noted to be awake, alert, and oriented to 
person, place, and time.  Memory was found to be intact for 
immediate recall three out of three, short-term recall three 
out of three at five minutes, and long-term recall for 
presidents and historical data.  The veteran's attention and 
concentration was noted to be normal, he had insight, his 
judgment was intact, and his intelligence quotient was 
average, per his vocabulary.  His assets were noted to be 
stable physical health and average intelligence.  The 
diagnoses were: (Axis I) schizophrenia, residual; (Axis II) 
none; (Axis III) hypertension, emphysema; (Axis IV) financial 
stressors, moderate, homelessness, moderate; (Axis V) Global 
Assessment of Functioning (GAF) 56.

The examiner indicated the veteran appeared to have some 
slight impairment in his interpersonal relationships, but no 
overt interpersonal impairment.  He noted the veteran did 
demonstrate some negative symptomatology of schizophrenia 
which likely related to some impairment in maintaining and 
obtaining gainful employment.  He noted the veteran was 
competent to handle his own affairs.  He also noted the 
veteran "wishes for no treatment at this time."

Paranoid schizophrenia is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Code 9203.  It is rated under the General 
Rating Formula for Mental Disorders.  Under that Formula, for 
a 100 percent rating, there must be found to be total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.

For a 70 percent evaluation there must be occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech which 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or in a worklike 
setting), and inability to establish and maintain effective 
relationships.

For a 50 percent evaluation there must be occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

For a 30 percent evaluation there must be occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

In determining whether the veteran is entitled to an 
evaluation in excess of 30 percent, the Board has considered 
the history of the disability at issue in this case.  As 
well, the Board has considered the most recent medical 
evidence to include the May 1997 VA report of hospitalization 
and the December 1997 VA examination.  The Board notes that 
at the May 1997 hospitalization, the veteran demonstrated 
some of the criteria required for the 50 percent disability 
evaluation in that there was evidence of impaired judgment 
and impaired thinking.  However, his affect was described as 
variable, he denied auditory or visual hallucinations, there 
was no psychomotor agitation or retardation, his behavior was 
described as normal, he was oriented, speech was intact, and 
his memory for immediate and remote events was better than 
memory for recent events.  Similarly, on VA examination in 
December 1997, the veteran denied any difficulty with 
hallucinations, paranoia, or any delusional thoughts as well 
as denied current difficulty with homicidal or suicidal 
thoughts and depressed mood.  Although his affect at this 
time was described as slightly constricted, his range was 
otherwise appropriate and his speech and behavior were 
described as unremarkable.  His mood was good.  He was again 
described as oriented.  On examination at this time, the 
veteran's thoughts were logical and sequential.  He did not 
report any current treatment or medication.  

Based on the foregoing, the Board finds that overall, the 
findings shown on most recent examinations are contemplated 
by the currently assigned 30 percent disability evaluation.  
Notably, both examinations overall show some slight 
impairment in interpersonal relationships, and while as noted 
above, the veteran has been found to be totally disabled by 
VA for pension purposes based on his coronary artery disease, 
the Board is aware that the veteran's psychiatric condition 
does result in some occupational impairment as evidenced by 
the currently assigned 30 percent evaluation.  While it is 
clear that the veteran demonstrated some disturbances in 
thinking in May 1997, such findings were not later shown.  
The Board notes further, that when the two reports are viewed 
in the historical context of the disability, the currently 
assigned evaluation is appropriate.  There is no evidence of 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of both short-term 
and long-term memory, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

The Board notes that 38 C.F.R. § 4.126 provides that when 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  The Board notes that in 
May 1997 a GAF of 40 was assigned and in December 1997, the 
examiner assigned a GAF of 56.  A GAF of 31 to 40 is defined 
as some impairment in reality testing or communication ( e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school); a 55-60 GAF scale score 
indicates both moderate symptoms and moderate difficulty in 
social and occupational functioning.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, pp. 46-47 (1994); Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  The Board is 
cognizant of the divergence of opinion regarding the 
veteran's GAF scores within a short period of time.  However, 
when the findings reported on examination are considered 
along with the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission, the Board must find that an increased evaluation 
is not in order at this time.  The Board notes further, that 
a medical opinion should be viewed in its full context, and 
not characterized solely by the medical professionals choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
Accordingly, the Board finds the preponderance of the 
evidence is against an increased rating for schizophrenic 
reaction.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased rating for a schizophrenic reaction, currently 
rated as 30 percent disabling, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

